                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


EDWARD BANKS, et al.,

              Plaintiffs,

      v.                                                Civil Action No. 20-CV-00849 (CKK)

QUINCY BOOTH, et al.,

              Defendants.


                                  NOTICE OF APPEARANCE

       Pursuant to LCvR 83.6(a), the Clerk shall please note the appearance of the undersigned as

counsel for all defendants in the instant matter.

DATED: March 31, 2020.                 Respectfully submitted,

                                       KARL A. RACINE
                                       Attorney General for the District of Columbia

                                       TONI MICHELLE JACKSON
                                       Deputy Attorney General
                                       Public Interest Division

                                       /s/ Fernando Amarillas
                                       FERNANDO AMARILLAS [974858]
                                       Chief, Equity Section

                                       /s/ Andrew J. Saindon
                                       ANDREW J. SAINDON [456987]
                                       Senior Assistant Attorney General
                                       /s/ Micah Bluming
                                       MICAH BLUMING [1618961]
                                       Assistant Attorney General
                                       /s/ Pamela Disney
                                       PAMELA DISNEY [1601225]
                                       Assistant Attorney General
                                       441 Fourth Street, N.W., Suite 630 South
                                       Washington, D.C. 20001
                                       (202) 724-6643
(202) 730-1470 (f)
andy.saindon@dc.gov
micah.bluming@dc.gov
pamela.disney@dc.gov




        2
